PENDLETON, President,
after stating the case delivered the resolution of the Court:
That the will was good as to the personal estate; it being sufficiently proved to pass chattels. That it was a revocation of the former will, as to the personalty; and ought to have been admitted to record. Consequently, that the District Court erred in rejecting it, and that their judgment was to be reversed.
The judgment was as follows, “ The Court is of opinion that the writing aforesaid ought to be established as the last will of the said George Glasscock deceased, notwithstanding the existence of a will legally executed of a prior date, so far as it may concern the devise of chattels, and that the opinion of the said District Court is erroneous. Therefore, it is considered that the same be reversed and annulled, and that the appellant recover against the appellees his costs by him expended in the prosecution of his appeal aforesaid here. And it is ordered that the cause be remanded to the said District, for that Court to admit the will to be recorded; unless the parties shall desire to proceed in the contest, upon other grounds which may be consistent with the opinion of this Court.”*

[* Cogbill v Cogbill et al. 2 H. & H. & M. 502, 515.] M. 467, 510, 522; Bates v. Holman, 3